department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend date date org organization name address address xx date org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated april 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx december 20xx and december 20xx with us for future periods you are required to file income_tax returns with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll- free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations internal_revenue_service date date org address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev cataiog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org legend org organization name company cpa cpa issue xx date bm-1 bm-2 bm-3 city city xyz state co-1 board members whether org meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts org was formed in the state of xyz on october 19xx to organize and operate a separate and independent funeral service association under act of on february 19xx org entered into a merger and consolidation agreement with the co-1 also a non-profit funeral service association organized in accordance with the provisions of act of under the terms of the merger and consolidation agreement org is the surviving corporation while co-1 ceased to exist as the surviving corporation org hereinafter called org is formed to establish maintain and operate a non-profit funeral service plan org was initially governed by a three member board_of directors elected to serve a life term the initial directors of org were bm-1 bm-2 and bm-3 all residents of city xyz on january 19xx the service received form_1026 exemption application from org requesting exemption from federal_income_tax as a mutual_insurance_company under sec_501 of the internal_revenue_code after careful review of the application the service issued a letter dated february 19xx denying the organization’s request for tax-exempt status under sec_501 exemption was denied because according to the articles of incorporation org was not organized as a mutual_insurance_company within the meaning of sec_501 org amended its articles of incorporation in august 19xx to correct the deficiencies noted in the denial letter based on the language included in the amended articles of incorporation org was subsequently granted exemption from federal_income_tax under sec_501 of the code on or about april 19xx the exemption was effective january 19xx org is required to file annual information_return form_990 the form_990 returns filed for the year ended december 20xx and december 20xx were examined by te_ge san francisco post of duty during the initial inspection of the form_990 returns it was noted that org inaccurately reported being exempt under sec_501 on line j in the heading of the return as previously mentioned org was granted exemption under sec_501 in april 19xx and the service has not issued any subsequent ruling or determination letters information_document_request was issued on february 20xx to cpa to clarify the correct exempt status of the organization form 886-a catalog number 20810w page of6__ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date schedule number or exhibit tax identification_number year period ended 20xx 20xx name of taxpayer org since the passage of the pension funding equity act of org filed form_990 returns for tax years ended december 20xx december 20xx and december 20xx on its form_990 returns filed for the years ended december 20xx and december 20xx org reported the following sources of income 20xx 20xx gifts grants and contributions program service revenue membership dues assessments interest on savings other income totals -0- -0- -0-_ -0-_ during the examination of the 20xx and 20xx form_990 returns it was determined that the primary activity of org is to receive premiums from policyholders and to pay death funeral and burial benefits under the terms of the policies the insurance program consisted of five classes of benefits the policies were based on the age of the insured and the amount of the benefit purchased by the insured premiums ranged from dollar_figure to dollar_figure per policy period org received assessments of dollar_figure from policyholders in 20xx and dollar_figure in 20xx assessments are deposited into the organization’s checking savings and certificate of deposit accounts the funds are placed into a reserve to accumulate until paid out as benefits other than the assessments received from policyholders org only other source_of_income was derived from interest received on funds held in its savings and certificate of deposit accounts org paid benefits totaling dollar_figure in 20xx and dollar_figure in 20xx benefits were disbursed either to beneficiaries named in the insurance policies or directly to funeral homes to help cover the cost of funeral_expenses and burial of the deceased policyholder the average amount of benefits paid_by org was dollar_figure per policy only very minimal expenses were incurred by org during the years under examination the only other costs reported by the organization was its annual licensing fee paid to the xyz department of insurance accounting fees and commissions benefits paid under the policies represent sec_88 and of org’s total expenses_incurred during 20xx and 20xx respectively org’s gross_receipts are less than the dollar_figure and dollar_figure limitations imposed by the pension funding equity act of however based on the financial information reported on the 20xx and 20xx form_990 returns the amount of premiums did not exceed or of total gross_receipts there is no evidence of any other significant activities conducted by org during 20xx and 20xx org is operated as an insurance_company since more than half of its business during the year involved the insuring or reinsuring of insurance risks however org does not qualify for tax-exempt status under sec_501 for the 20xx and 20xx tax years subsequent to the passage of the pension funding equity act of because it failed to meet the new gross_receipts requirements for tax-exempt status law form 886-a catalog number 20810w page of6____ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org prior_law lr c sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure sec_501 if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of ' for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 current law gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government ’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction ' prior to the direct or net written premium ceiling was limited to 0s the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year form 886-a catalog number 20810w page 3of6____ publish no irs gov department of the treasury-internal revenue service form 886-a rev date org schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies the new legislation amended sec_501 for tax years beginning after december 20xx the new law replaced the written premiums test with a gross_receipts and percentage of premiums test on april 20xx president bush signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees department of the treasury-internal revenue service therefore for years beginning after december 20xx small insurance_companies could not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income if a mutual_insurance_company does not meet the above test it can still qualify for tax-exempt status under sec_501 if it meets the alternative gross_receipts_test organization’s total gross_receipts the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year in such case gross_receipts cannot excess dollar_figure and premiums must be more than of the catalog number 20810w form 886-a publish no irs gov page of6__ form 886-a explanations of items rev date _ name of taxpayer 20xx 20xx tax identification_number year period ended org schedule number or exhibit the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 in 20xx and 20xx because its gross_receipts do not consists of adequate premiums to meet either the or test imposed by the new law based on the audit org’s gross_receipts are as follows gifts grants and contributions program service revenue membership assessments premiums interest on savings other income -0- 20xx 20xx -0- -0- totals do gross_receipts exceed the dollar_figure limitation no no of gross_receipts dollar_figure premiums received dollar_figure do premiums exceed of gross_receipts no no alternative test do gross_receipts exceed the dollar_figure limitation no no of gross_receipts premiums received dollar_figure do premiums exceed of gross_receipts no no the principal gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figure gross_receipts_test in this case org does meet part-one of the dollar_figuregross receipts limitation permitted for small insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx and 20xx gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 of the code if the organization fails to meet one part of either test then it fails to qualify for exemption as a small insurance_company must satisfy both parts of the dollar_figure as for the alternative gross_receipts_test again org meets the first part of the two-part test since its total gross_receipts are less than dollar_figure however the org fails to meet the second part of the test the premium income form 886-a catalog number 20810w page 5o0f6____ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org 20xx 20xx tax identification_number year period ended does not exceed of the organization’s total gross_receipts received in 20xx and 20xx in fact the premiums represent only of the organization’s 20xx gross_receipts and only for 20xx based on the above analysis it is determined that org was properly recognized as a tax-exempt small insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx and december 20xx because it is not operated as a small insurance_company since it fails to comply with the new gross_receipts tests imposed by the pension fund equity act of as such it is recommended that org’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position the proposed revocation issue was discussed with cpa during a telephone conversation held on march 20xx cpa concurred with the service’s conclusion that org does not meet the new gross_receipts tests necessary to qualify for tax-exempt status under sec_501 cpa verbally agreed with the proposed action to revoke the organization’s tax-exempt status effective january 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable years 20xx and 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet the dollar_figure or the dollar_figure gross_receipts tests required for exemption under sec_501 of the internal_revenue_code as described in the pension funding equity act of and notice_2006_42 c therefore revocation of org’s tax-exempt under sec_501 is proposed effective january 20xx d org is required to file an income_tax return for calendar years ended december 20xx and december 20xx form 886-a catalog number 20810w page of6___-_ publish no irs gov department of the treasury-internal revenue service
